DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 April 2021 was filed after the mailing date of the patent application on 28 July 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 28 July 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 19, 20, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 20190230706 A1; hereinafter referred to as “Li”).
Regarding Claim 1, Li discloses an apparatus for wireless communications, comprising: 
a processor (¶117-130 & Fig. 3, Li discloses a user equipment (UE) comprising a processor 340) configured to: 
determine, using an energy detector (ED), that received energy in a first bandwidth (BW) is lower than a threshold (¶14 & ¶211-212 & Claim 10, Li discloses performing a listen-before-talk (LBT) procedure over a plurality of frequency units.  Examiner correlates the plurality of frequency units to "a first bandwidth".  ¶402-407, Li further discloses that the LBT procedure requires that the perceived energy on each frequency unit is less than an energy threshold for a period of time); and 
transmit, in response to determining that received energy in the first BW is lower than the threshold, a first uplink (UL) transmission to a base station (BS) (¶14 & ¶211-212 & Claim 10, Li discloses transmitting, by the UE to the BS, an uplink transmission based upon the LBT procedure) in a second BW smaller than the first BW and contained ¶14 & ¶211-212 & Claim 10, Li discloses that the uplink transmission occurs in a subset of frequency units of the plurality of frequency units); and 
a memory coupled with the processor (¶117-130 & Fig. 3, Li discloses that the UE further comprises a memory 360 coupled to the processor 340).
Regarding Claim 29, Claim 29 is rejected for depending upon rejected Claim 1.
Regarding Claim 19, Li discloses the apparatus of claim 1.
Li further discloses the ED is configured to ignore received energy in a portion of the first BW outside of the second BW (¶14 & ¶211-212 & Claim 10, Li discloses performing a listen-before-talk (LBT) procedure over a subset of the plurality of frequency units).
Regarding Claim 20, Li discloses the apparatus of claim 19.
Li further discloses the threshold is less than a default threshold associated with the first BW (¶402-407, Li further discloses that the LBT procedure requires that the perceived energy on each frequency unit is less than an energy threshold for a period of time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ghosh et al. (US 20160219130 A1; hereinafter referred to as “Ghosh”).
Regarding Claim 4, Li discloses the apparatus of claim 1.
However, Li does not explicitly disclose the processor is further configured to receive, from the BS, an indication of a random access opportunity in the second BW.
Ghosh teaches the processor is further configured to receive, from the BS, an indication of a random access opportunity in the second BW (Abstract & ¶34 & Fig. 5 (502->506), Ghosh disclose receiving, by a high-efficiency station from a master station, an indication of whether random access is permitted during an indicated transmission opportunity).
Ghosh, ¶4).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Park et al. (US 20210152318 A1; hereinafter referred to as “Park”).
Regarding Claim 6, Li discloses the apparatus of claim 1.
However, Li does not explicitly disclose the processor is further configured to receive, from the BS, a downlink control information (DCI) commanding the apparatus to perform a random access procedure on resources in the second BW.
Park teaches the processor is further configured to receive, from the BS, a downlink control information (DCI) commanding the apparatus to perform a random access procedure on resources in the second BW (¶138, Park teaches receiving, by the UE from the BS, remaining system information (RMSI) indicating PRACH resources to perform random access procedure).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Li by requiring that the processor is further configured to receive, from the BS, a downlink control information (DCI) commanding the apparatus to perform a random access procedure on resources in the second BW as taught by Park because the transmission and reception of downlink channel quality information is improved (Park, ¶7).
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Martin et al. (US 20160255616 A1; hereinafter referred to as “Martin”).

However, Li does not explicitly disclose the processor is further configured to: receive an indication from the BS of a set of preambles to use for a first message (Msg1) of a random access procedure; and transmit a preamble in the set of preambles as Msg1 of the random access procedure on resources in the second BW.
Martin teaches the processor is further configured to: 
receive an indication from the BS of a set of preambles to use for a first message (Msg1) of a random access procedure (¶81 & Fig. 10 (M1), Martin teaches receiving, by the UE in system information, an indication of reserved preambles); and 
transmit a preamble in the set of preambles as Msg1 of the random access procedure (¶83 & Fig. 10 (M4), Martin teaches transmitting, by the UE to the eNB, a preamble of the reserved preambles) on resources in the second BW (¶82 & Fig. 10, Martin teaches that the virtual bandwidth in which the preamble is transmitted is smaller in width than the system bandwidth).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Li by requiring that the processor is further configured to: receive an indication from the BS of a set of preambles to use for a first message (Msg1) of a random access procedure; and transmit a preamble in the set of preambles as Msg1 of the random access procedure on resources in the second BW as taught by Park because the operation of terminals, having a “low capability” communication application, is improved by including capabilities more commensurate with the amount of data likely to be transmitted to (or from) the terminal (Martin, ¶6).

However, Li does not explicitly disclose the processor is further configured to receive, from the BS, an indication of a random access opportunity in the second BW; and perform a random access procedure with the BS on resources in the second BW.
Martin teaches the processor is further configured to receive, from the BS, an indication of a random access opportunity in the second BW (¶81 & Fig. 10 (M1), Martin teaches receiving, by the UE in system information, an indication of random access resources); and perform a random access procedure with the BS on resources (¶83 & Fig. 10 (M4), Martin teaches transmitting, by the UE to the eNB, a preamble of the reserved preambles)  in the second BW (¶82 & Fig. 10, Martin teaches that the virtual bandwidth in which the preamble is transmitted is smaller in width than the system bandwidth).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Li by requiring that the processor is further configured to receive, from the BS, an indication of a random access opportunity in the second BW; and perform a random access procedure with the BS on resources in the second BW as taught by Park because the operation of terminals, having a “low capability” communication application, is improved by including capabilities more commensurate with the amount of data likely to be transmitted to (or from) the terminal (Martin, ¶6).

Allowable Subject Matter
Claims 2, 5, 7-9, 11-18, and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-28 and 30 are allowed.  Regarding Claims 25-28 and Claim 30, the prior art of record, Li, discloses receiving an uplink transmission in a second bandwidth where the second bandwidth is less than a first bandwidth (Li, ¶14 & ¶211-212 & Claim 10).  However, Li does not disclose, individually or in combination with another reference, transmitting an indication to a user equipment that the apparatus supports UEs that detect received energy in a first bandwidth that is larger than a transmit bandwidth of the UE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ERIC NOWLIN/Examiner, Art Unit 2474